DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Above claim 15, from which all other claims depend, now requires that the heat-insulating carriage include a horizontally fixed hood, however, the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since all structures are to some extent “heat-insulating” and no other structure of composition is recited in claim 22, this claim is no more limiting than claim 15 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese S5374448U (JP’448). JP’448, in the Applicant provided English language translation for example, teaches a heating insulating installation (in figure 5 for example) which can be transported along a processing line for metal strip if desired, comprising at least one heat insulating carriage (figure 5) with a heat insulating hood (6, 7) which is fixed at a pivot point to a horizontal plane and that is movable over a metal strip thereby minimizing temperature losses, and a transport means including a drive (9) for relocating the heat insulating carriage horizontally into and out of the processing line, thereby showing all aspects of claim 15 since the apparatus of JP’448 could if desired be employed in a strip processing line and it has been held that where a prior art apparatus could, if desired be operated in a recited manner or method, then the actual manner or method of operating cannot be relied upon to fairly further limit claims to the apparatus itself. See MPEP 2114.

With respect to claim 17, the transport means includes rails (14) and rollers (12).
With respect to claim 18, the drive (9) is a hydraulic or pneumatic drive.
With respect to claims 19 and 29, the carriage of JP’448 is capable of being situated between two rollers or sets of rollers if desired, meeting this claim limitations, since the claims recite only that the carriage must be “capable” of such a function, not that suct an arrangement must exist.
With respect to claim 20, the hood (6, 7) has lateral heat insulations forming a U shaped cross section.
With respect to claim 21, the heat insulating carriage has an undercarriage (10) poised below the treatment line.
With respect to claim 22, this undercarriage would “minimize” temperature losses to some extent, thereby meeting this claim limitation.
With respect to claims 23 and 24, JP’448 teaches “overpass” elements (3 and 4) in the form of ribs and/or rollers which could come into contact with a metal strip.
With respect to claim 25, the apparatus of JP’448 forms a “tunnel” around a treated strip or other workpiece (5).
With respect to claims 26 and 27, the “tunnel” of JP’448 is openable by raising the hood (6,7) in a pivotable manner by arrangement (8,11)
With respect to claim 28, the carriage of JP’448 is to some undefined extent “accessible”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’448. As applied to claim 15 above, JP’448 shows all aspects of the above claims except to specifically recite the system include both an induction heater capable of movement into and out of the production line, or a plurality of heat insulating carriages.  With respect to the employment of an induction heater, JP’448 teaches including an induction heater mechanism in its apparatus, while motivation to multiply the numbers of a component (in the instant case, the apparatus of JP’448) has been held to be a modification obvious to one of ordinary skill in the art (see MPEP 2144.04 VI B.). In the instant case, motivation to employ multiple carriages as shown by JP’448, including induction devices, where if desired, the carriages could be replaced or grouped, would have been a modification obvious to one of ordinary skill in the art at the .

Response to Arguments
Applicant's arguments filed on 4/9/2021 have been fully considered but they are not persuasive. Applicant’s argument that JP’448 does not teach a horizontally fixed hood is not persuasive at least because a) the hood of JP’448 is fixed horizontally at least at the pivot point and thereby meets this claim limitation and b) as stated above, this feature is not described or disclosed in the specification as originally filed. It is noted that applicant’s amendments however have overcome the previously advanced rejections under 35 USC 112(b), and these rejections have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk